No. 12670

          I N T E SUPREME C U T O THE STATE O MONTANA
               H           OR    F           F

                                        1974



T O A L. MADDEN,
 HMS
Administrator of t h e Estate
of Grace G. Madden, deceased,

                            P l a i n t i f f and Counter Defendant,



BERNARD J   .   ZIMMERMAN,

                            Defendant and Counter Claimant.



Appeal from:       D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                   Honorable Gordon R. Bennett, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

            C. W. Leaphart, Jr., argued, Helena, Montana

     For Respondent :

            Small, C u m i n s and Hatch, Helena, Montana
            Gregory A. Jackson argued, and C a r l A . Hatch,
             appeared, Helena, Montana



                                                Submitted : November 22, 1974


                   1 -7
Filed :
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        T h i s i s a n a p p e a l from a judgment e n t e r e d i n t h e d i s t r i c t
c o u r t , Lewis and C l a r k County, i n a q u i e t t i t l e a c t i o n b r o u g h t by
Thomas L. Madden, i n h i s c a p a c i t y a s a d m i n i s t r a t o r o f t h e e s t a t e
o f Grace G. Madden, d e c e a s e d , t o r e c o v e r p r o p e r t y f o r t h e e s t a t e
conveyed t o d e f e n d a n t Bernard J . Zimmerman by a t a x deed.                           Plaintiff
Madden a p p e a l s from a d e c r e e q u i e t i n g t i t l e i n d e f e n d a n t Zimmerman.
        Grace G. Madden d i e d on September 11, 1969.                           A t t h e time

o f h e r d e a t h she was t h e owner of l o t s 24 through 32 i n Block 36,
Lennox A d d i t i o n t o t h e C i t y o f Helena.             She l e f t s u r v i v i n g t h r e e
sons:      Lee Madden, James Madden and Thomas L. Madden.                                Thomas L.
Madden was a p p o i n t e d a d m i n i s t r a t o r of h e r e s t a t e on October 27,
1969.      The a d d r e s s o f t h e a d m i n i s t r a t o r i n d i c a t e d on a l l p a p e r s was
"1n c a r e o f C. W. L e a p h a r t , J r . , Montana Club Bldg., Helena, Montana
59601".        The r e s i d e n c e o f Thomas L. Madden was Great F a l l s , Montana.
        An i n v e n t o r y and appraisement was f i l e d f o r t h e e s t a t e on
January 21, 1970, and t h e above d e s c r i b e d p r o p e r t y was a p p r a i s e d
a t $9,000.         The t a x e s on t h e p r o p e r t y were d e l i n q u e n t f o r t h e y e a r s
1967, 1968, 1970 and 1971.                   The t a x e s were a s s e s s e d i n t h e name o f
Grace Madden i n t h e y e a r s 1967, 1971, and 1972 i n c a r e of J e r r y I .
Madden, 1805 J o s l y n , Helena, Montana.                    For t h e y e a r s 1968, 1969
and 1970 t h e y were a s s e s s e d t o h e r a t 1823 Highland, Helena, Montana.
        The p r o p e r t i e s were o f f e r e d f o r t a x s a l e by Lewis and C l a r k
County on J u l y 1 5 , 1969; t h e r e were no p u r c h a s e r s .               The p r o p e r t i e s
were a g a i n o f f e r e d f o r s a l e on J u l y 1 6 , 1969 and t h e p r o p e r t i e s w e r e
s t r u c k o f f t o Lewis and C l a r k County,              O March 27, 1972, t h e
                                                                n
c o u n t y ' s c e r t i f i c a t e was s o l d t o d e f e n d a n t Bernard J. Zimmerman f o r
the bid p r i c e plus the taxes f o r the past t h r e e years.                          Within seven
days o f t h e r e c e i p t o f t h e c e r t i f i c a t e , d e f e n d a n t made a p p l i c a t i o n
f o r t a x deed.
        The n o t i c e of a p p l i c a t i o n f o r t a x deed was s e n t t o Grace Madden's
a d d r e s s a s i t appeared on t h e 1972 r e c o r d s o f t h e county t r e a s u r e r ,
t h e a s s e s s o r , county c l a s s i f i c a t i o n department and t h e c o u n t y c l e r k
and r e c o r d e r .   The l e t t e r was r e t u r n e d t o s e n d e r whereupon i t was
a g a i n mailed t o t h e same a d d r e s s and once a g a i n i t was r e t u r n e d

b e a r i n g a stamp o f t h e United S t a t e s p o s t o f f i c e which r e v e a l e d
Grace Madden's a d d r e s s unknown, and t h a t s h e had moved and l e f t no
address.
        Defendant Zimmerman t h e n caused t o be p u b l i s h e d n o t i c e of a p p l i -
c a t i o n f o r t a x deed, once a week f o r two s u c c e s s i v e weeks i n t h e

Independent Record, a newspaper p u b l i s h e d i n Helena, Lewis and

Clark County, Montana.                     The n o t i c e of a p p l i c a t i o n was p u b l i s h e d

A p r i l 5 and 1 2 , 1972.               Sixty-two days a f t e r t h e l a s t n o t i c e was

p u b l i s h e d , Zimmerman a p p l i e d f o r t h e deed and e i g h t days l a t e r

received i t .          The a p p l i c a t i o n was supported by t h e f i l i n g of an
a f f i d a v i t of proof of s e r v i c e of n o t i c e w i t h t h e county c l e r k and
recorder.
        Subsequent t o t h e i s s u a n c e of t h e t a x deed, p l a i n t i f f commenced

proceedings t o s e l l t h e p r o p e r t i e s and became aware t h a t a t a x deed

had been i s s u e d t o defendant Zimmerman.                         Thereafter p l a i n t i f f
commenced an a c t i o n t o q u i e t t h e t i t l e t o the p r o p e r t i e s on February

5 , 1973.
        Hearing was h e l d b e f o r e t h e c o u r t , s i t t i n g without a j u r y , on
June 28, 1973.             Witnesses were c a l l e d and testimony was taken.

Chadwick Smith, Esq.,                 former a t t o r n e y f o r d e f e n d a n t , t e s t i f i e d

t h a t a l l of t h e s t a t u t o r y r e q u i r e m e n t s concerning a p p l i c a t i o n f o r
t a x deed were followed by Zimmerman.                           M r . Lee Dickey, c h i e f deputy
t r e a s u r e r of Lewis and C l a r k County, t e s t i f i e d t h e a d d r e s s and t h e

owner of p r o p e r t y are determined by t h e county t r e a s u r e r ' s o f f i c e
by r e f e r r i n g t o i t s r e c o r d s , which a r e taken from t h e c l a s s i f i c a -

t i o n d e p a r t m e n t ' s r e c o r d s , which a r e i n t u r n taken from t h e c l e r k
and r e c o r d e r ' s r e c o r d s .
        Verna Williams o f t h e c l e r k and r e c o r d e r ' s o f f i c e t e s t i f i e d

t h a t she was a r e p r e s e n t a t i v e of t h e o f f i c e and was t h e c u s t o d i a n
of a l l r e c o r d s .     I n a d d i t i o n , she t e s t i f i e d t h a t a l l r e c o r d s i n
r e g a r d t o t h e t a x deed were d u l y f i l e d and recorded i n t h a t o f f i c e .

A t t h e h e a r i n g a l l testimony and documents mncerning t h e t a x deed
were a d m i t t e d by t h e c o u r t w i t h o u t o b j e c t i o n .
        T h e r e a f t e r t h e c o u r t e n t e r e d i t s judgment i n f a v o r of defendant
Zimmerman on November 2 , 1973, f i n d i n g t h a t p l a i n t i f f Thomas L.

Madden and h e i r s of Grace E. Madden had no r i g h t , t i t l e and i n t e r e s t
in and to the properties in dispute.    Following the entry of
judgment, all documents concerning the tax deed were returned to
and filed in the county clerk and recorder's office.
     Plaintiff Madden appeals the judgment and presents four issues
on appeal.    We will discuss the first two issues together.
     Appellant argues that improper notice was given by respondent
Zimmerman in his application for a tax deed.    Section 84-4151,
R.C.M.    1947, states that 60 days before applying for a tax deed,
the applicant must give notice to the owner by registered mail.
                                                        11
Where the post office address of the owner is unknown        the appli-
cant shall publih once a week for two (2) successive weeks in a
newspaper published in the county where the property is situate, a
notice substantially in the following form   * * *."
     Respondent sent a registered letter to the address taken from
the 1972 records of the county treasurer. When the letter was
returned undelivered, it was again mailed with return receipt re-
quested; again it was returned undelivered marked "address unknown".
Respondent then published the required notice in the Independent
Record once a week for two consecutive weeks as required by section
84-4151, R.C.M. 1947, before applying for the tax deed.
     However, appellant argues that the address of the administrator
could be determined, as well as the addresses of the heirs of Grace
Madden, from the estate file.    Also notice to creditors of the
estate was published long before the application for tax deed, which
should have put respondent on notice that the estate was in probate.
     The statute sets forth the notice required by a petitioner for
a tax deed, to require more is not within the power of this Court.
To require the petitioner to search other or all legal records and
to be on notice of all legal publications which may affect title
to the property would be onerous.    There are numerous land trans-
actions which stand unrecorded in escrow for long periods of time,
so what may appear fair and equitable in this case by additional
requirements, would over a long period of time become an unequitable
burden.    Therefore the burden must fall to the taxpayer to keep the
t a x i n g a u t h o r i t i e s informed of h i s i n t e r e s t i n t h e l a n d and h i s
current address.              S e c t i o n 84-508, R.C.M.          1947.
        A p p e l l a n t was a d m i n i s t r a t o r of t h e e s t a t e f o r t h r e e y e a r s
and gave no n o t i c e t o t h e t a x i n g a u t h o r i t i e s n o r made any a t t e m p t
t o pay t h e t a x e s .      The s t a t e m e n t of t h i s Court i n Shaw v. C i t y of
K a l i s p e l l , 135 Mont. 284, 293, 340 P.2d 523, q u o t i n g from E l l i o t t
on Roads and S t r e e t s , 4 t h Ed. V. 1, 5 363, pp. 420,421, would
b e a r on r e s p o n s i b i l i t y of t h o s e who have an i n t e r e s t :
        I' I
            Where t h e s t a t u t e r e q u i r e s n o t i c e t o owners of
        property, it i s s u f f i c i e n t , a s a general r u l e ,
        t o g i v e n o t i c e t o t h o s e whose t i t l e s appear of
        r e c o r d . This must o r d i n a r i l y be t h e r u l e i n h i g h -
        way c a s e s a s w e l l a s i n o t h e r c a s e s , s i n c e t h e r e
        i s no o t h e r method provided by law f o r a s c e r t a i n i n g
        who a r e t h e owners of l a n d , and i f t h e owner by h i s
        own c a r e l e s s n e s s omits t o g i v e t h e l e g a l n o t i c e of
        h i s t i t l e he i s s o much i n f a u l t a s n o t t o be e n t i t l e d
        t o be heard t o a v e r t h a t he was n o t given n o t i c e of
        t h e proceedings taken t o a p p r o p r i a t e t h e land."'
        A p p e l l a n t ' s t h i r d i s s u e i s whether t h e c r e d i t o r s of Grace
Madden's e s t a t e ought t o be l e f t w i t h no remedy, a s t h e o n l y
o p p o r t u n i t y f o r t h e i r c l a i m s t o be s a t i s f i e d was from t h e s a l e of
t h e a s s e t s of t h e e s t a t e .    There a r e no c r e d i t o r s involved i n t h e
c a s e b e f o r e t h i s Court and we w i l l n o t a t t e m p t t o e v a l u a t e t h e i r
claims i n t h i s Opinion.                The s t a t u t e , however, i s q u i t e c l e a r a s
t o t h e t i t l e conveyed under a t a x deed.                    S e c t i o n 84-4150, R.C.M.
1947, p r o v i d e s :
        "The deed i s s u e d p u r s u a n t t o t h i s a c t s h a l l convey t o t h e
        grantee t h e absolute t i t l e t o the lands described therein
        a s of t h e d a t e of t h e e x p i r a t i o n of t h e p e r i o d of redemp-
        t i o n , f r e e of a l l encumbrances and c l e a r of any and a l l
        c l a i m s of a l l of s a i d d e f e n d a n t s t o s a i d a c t i o n , and of
        a l l persons c l a i m i n g under them, e x c e p t t h e l i e n f o r t a x e s
        s u b s e q u e n t l y a t t a c h e d and o t h e r l i e n s and assessments now
        s p e c i f i e d and provided by law.''
I f t h e c r e d i t o r s cannot b r i n g themselves w i t h i n t h e e x c e p t i o n s t o
s e c t i o n 84-4150, t h e n t h e y must t u r n t o o t h e r a s s e t s of t h e e s t a t e
i n o r d e r t o g a i n s a t i s f a c t i o n of t h e i r c l a i m s .
        A p p e l l a n t ' s f i n a l i s s u e i s whether t h e owner's r i g h t of
redemption was c u t s h o r t by t h e a p p l i c a t i o n f o r t h e t a x deed w i t h i n
seven days a f t e r t h e r e c e i p t of t h e t a x c e r t i f i c a t e .         He a r g u e s
t h a t such a p p l i c a t i o n t r u n c a t e d a p p e l l a n t ' s r i g h t of redemption a s
provided f o r i n s e c t i o n q - 4 1 3 2 , R.C.M.           1947.       That s e c t i o n s t a t e s :
        "A redemption of t h e p r o p e r t y s o l d may be made by
       t h e owner, o r any p a r t y having any i n t e r e s t i n o r l i e n
       upon such p r o p e r t y , w i t h i n t h i r t y - s i x (36) months from
       t h e d a t e of purchase, o r a t any time p r i o r t o t h e g i v i n g
       o f t h e n o t i c e and t h e a p p l i c a t i o n f o r a deed a s provided
       i n t h i s a c t . 11
       The s t a t u t e p r o v i d e s a 36 month redemption p e r i o d from t h e
d a t e of t h e purchase of t h e l a n d , and such redemption p e r i o d may be
extended f u r t h e r i f t h e owner of t h e t a x c e r t i f i c a t e f a i l s t o apply
f o r a t a x deed a t t h e end of t h a t 36 month p e r i o d .                   In fact, after
t h a t 36 month p e r i o d t h e r i g h t of redemption i s c u t o f f o n l y by t h e
a p p l i c a t i o n f o r t h e t a x deed.    Beckman Bros. v. Weir, 120 Mont. 305,

184 P.2d 347.
       Here, t h e land was purchased J u l y 1 6 , 1969 by Lewis and C l a r k
County by t a x c e r t i f i c a t e .     That i s t h e day t h e p e r i o d of redemption
began t o r u n .       A p p e l l a n t , o r any o t h e r person who had an i n t e r e s t
i n t h e p r o p e r t y had 36 months from J u l y 1 6 , 1969, t o redeem t h e

property.        The f a c t t h a t respondent bought t h e t a x c e r t i f i c a t e on
March 27, 1972, i s i m m a t e r i a l .          ~ e s p o n d e n t ' sa p p l i c a t i o n f o r a t a x
deed j u s t seven days a f t e r he gained ownership of t h e c e r t i f i c a t e
i n no way p r e j u d i c e d a p p e l l a n t ' s r i g h t o f redemption.            The redemption
p e r i o d , b u t f o r approximately t h r e e months, had a l r e a d y r u n i t s
course.       A p p e l l a n t made no a t t e m p t t o redeem t h e p r o p e r t y , b u t
commenced proceedings t o q u i e t t h e t i t l e t o t h e p r o p e r t i e s on
February 5 , 1973, w e l l a f t e r t h e f i n a l day of redemption. T h e r e f o r e ,
a p p e l l a n t l o s t any r i g h t t o t h e p r o p e r t y and t h e d i s t r i c t c o u r t
c o r r e c t l y q u i e t e d t i t l e i n respondent.
        The judgment o f t h e d i s t r i c t c o u r t i s a f f i r m e d .




                                                                Justice                             1
We Concur:



   .
   '
-------------'--------->-----------
7




     Chief J u s t i c e